Case 7:19-mj-00929 Document 1 Filed on 04/25/19 in TXSD Page _1 of 1

_AO 91 (Rcv 8/0]) CriminalComplaint

United States District Court

SOUTHERN DISTRICT OF TEXAS
MCALLEN DIVI S ION

 

 

 

UNlTED STATES OF AMERICA ,
1 V- CRIMINAL CoMPLAINT
Julio Cesar Corona-Corona

Case Number: M;19-0929-M

IAE YOB: 1 995
Mexico
U\Jame and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about April 23; 2019 in Hidalgo COunty, in

the b Southern District of Texas

(Track Statutory Language of O]j”ense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
of Homeland Security,'not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title _8_ United States Code, Section(s) ` 1326 (Felony)
I further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts: ’

 

Julio Cesar Corona-Corona was encountered by Border Patrol Agents near Mission, Texas on April 23, 2019. The investigating Agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 23, 2019 near Hidalgo Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on August 6, 2018 through Hidalgo, Texas. Prior to Deportation/Exclusion t_he Defendant
was instructed not to retlirn to the United States without permission from the U. S. Attorney General and/or the Secretary of Homeland
Security. On January 17, 2018, the defendant was convicted of Illegal Entry and sentenced to sixty (60) days confinement

/ _

 

    
 
   

 

/.
Continued on the attached sheet and made a part of this complaint: _ |:]Yesl X No
lipp/loved bn Mi$ll f. b lPlnt?,ll L{lz‘al)¢l @ J> warn
Sworn to before me ii sdb in my presence, Signa{ure\M of Complainant _
April 25, 2019 - j -' ¢/f.¢./. _ 110 c. Pena 'senigLBarwl Agent

Juan F. Alanis , U.S. Magistrate Judge b
Name and Title of Judicial officer /signatur¢ of Judicial officer

